Citation Nr: 0737210	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  02-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
excessive weight gain due to skunk spray contamination.  

2.  Entitlement to an initial compensable rating for 
adjustment disorder with anxiety. 

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.   



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active duty from January 30, 1981 to March 
11, 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which found that the veteran had not submitted 
new and material evidence to reopen his claims for service 
connection for excessive weight gain due to skunk 
contamination and an acquired psychiatric disorder.  
Subsequently, the RO reopened the service connection claims 
and denied them on the merits.  

In a July 2003 Board decision it was noted that the RO's 
decision to reopen was not binding and that the Board was 
required to make an independent determination of whether the 
new and material evidence requirement has been met, 
regardless of whether the RO adjudicated the claim on the 
merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd 83 
F.3d 1380 (Fed. Cir. 1996).  In the July 2003 Board decision 
it was determined that new and material evidence had not been 
submitted to reopen the claims.  

The veteran appealed that Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a February 
2004 order, the Court vacated the Board's decision and 
remanded the case.  

In April 2004 the Board reopened the claim of entitlement to 
service connection for an acquired psychiatric disorder and 
remanded that claim, as well as the application to reopen the 
claim for service connection for excessive weight gain due to 
skunk spray contamination, for evidentiary and procedural 
development.  

Following VA psychiatric examination in 2005, a January 2006 
rating decision granted service connection for an adjustment 
disorder with anxiety and assigned an initial noncompensable 
disability rating, both effective April 15, 1999.  The 
veteran was notified of that decision by RO letter dated 
February 8, 2006. 

This grant of service connection is a complete grant of the 
benefit sought on appeal, and, thus, that matter is no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).   

In November 2006 the veteran's attorney filed a pleading, 
together with private clinical records reflecting diagnoses 
of a schizoaffective disorder and paranoid schizophrenia.  It 
was requested that a Decision Review Officer review the 
January 2006 rating decision.  It was stated that the veteran 
was seeking service connection for paranoid schizophrenia, 
effective April 15, 1999, and a total rating based on 
individual unemployability due to service-connected 
disability, effective July 22, 1999.  

The veteran's attorney asked the RO to accept a separate 
pleading, received on January 4, 2007, as a notice of 
disagreement (NOD) with the January 2006 rating decision and 
referred to the November 2006 pleading as explaining the 
basis for the "NOD."

By RO letter dated March 7, 2007, the RO informed the veteran 
and his attorney that the November 2006 correspondence was 
not accepted as a notice of disagreement with the January 
2006 rating decision because the claim of service connection 
for paranoid schizophrenia had not yet been adjudicated.  
Moreover, the November 2006 correspondence was not accepted 
as a notice of disagreement as to the initial noncompensable 
disability rating assigned for the service-connected 
adjustment disorder with anxiety or the effective date for 
the grant of service connection for that disorder.  The 
veteran and his representative were granted an additional 60 
days to initiate an appeal as to either of these matters 
which were adjudicated in the January 2006 rating decision.  

In a letter received on March 15, 2007, the veteran's 
attorney responded stating that because the underling claim 
was for service connection for a psychiatric disorder, the RO 
erred in January 2006 awarding service connection for an 
adjustment disorder with anxiety and that the veteran 
contended that his psychiatric disorder was paranoid 
schizophrenia.  It was further stated that: 

As for the "specific disagreements to the 
components of the decision regarding adjustment 
with anxiety[,"] claimant disagreed with the 
diagnoses and disability rating in the January 
2006 decision.  In response, this office provided 
a memorandum dated November 17, 2006, seeking 
reconsideration of the decision by a Decision 
Review Officer.

(Emphasis added).

Thereafter, a June 2007 rating decision denied service 
connection for paranoid schizophrenia and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  

In June 2007 a supplemental statement of the case was issued 
addressing whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for excessive weight gain due to skunk spray 
contamination.  Reopening of that claim was denied.  

The veteran's attorney filed a notice of disagreement in June 
2007 as to the RO's June 2007 denial of a total rating based 
on individual unemployability due to service-connected 
disability and a statement of the case in July 2007 addressed 
that issue.  

In a July 2007 letter, received in August 2007, from the 
veteran's attorney it was again asserted that the veteran 
sought service connection for paranoid schizophrenia and a 
total rating based on individual unemployability due to 
service-connected disability.  Disagreement was specifically 
expressed with the recent "SOC."  It was stated that the RO 
had "erred in its determinacy of claimant's service-
connected disability and its rating of disabilities that are 
service-related."  (Emphasis added).  

In an RO letter of August 2007 the veteran and his attorney 
were informed that the letter received in August 2007 was 
accepted in-lieu of VA Form 9, substantive appeal on the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

In a letter dated August 15, 2007, the veteran's attorney 
stated that the veteran elected "to have a Decision Review 
Officer handle this appeal on the basis of a De Novo 
review." 

In an RO letter dated August 22, 2007, the veteran and his 
attorney were informed that the election for review by a 
Decision Review Officer had been received and that it had 
received a written notice of disagreement with the June 2007 
denial of service connection for paranoid schizophrenia.  

On August 27, 2007, a Decision Review Office issued a 
statement of the case addressing the issue of service 
connection for paranoid schizophrenia.  As yet, no 
substantive appeal has been received which would perfect that 
appeal.  

From the foregoing, the Board concludes that the 
correspondence from the veteran's attorney in March 2007 
constitutes a notice of disagreement to the November 2006 
assignment of an initial noncompensable rating for the 
service-connected adjustment disorder with anxiety.  

The issues of entitlement to an initial compensable rating 
for adjustment disorder with anxiety and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision in January 2000, the RO denied the 
veteran's application to reopen a claim of service connection 
for excessive weight gain due to skunk contamination; after 
the veteran was notified of his procedural and appellate 
rights, he did not initiate an appeal of the rating decision 
and the rating decision denying his claim became final.  

2.  By the submission of evidence in August 2000 the veteran 
again applied to reopen the claim. 

3.  The additional evidence presented since the rating 
decision in January 2000 is either cumulative or redundant of 
evidence previously considered or irrelevant to the claim of 
service connection for excessive weight gain due to skunk 
contamination and the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the claim.  



CONCLUSIONS OF LAW

1.  The rating decision of January 2000 by the RO, denying 
the application to reopen the claim of service connection for 
excessive weight gain due to skunk contamination, is final.  
38 U.S.C.A. § 7105(c) (West 2002). 

2.  The additional evidence presented since the rating 
decision of January 2000 is not new and material, and the 
claim of service connection for excessive weight gain due to 
skunk contamination is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, No. 07-7099, slip op. (Fed. Cir. October 
15, 2007).  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
444 F.3d at 1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  

A supplemental statement of the case constitutes a 
readjudication because there is no statutory or regulatory 
prohibition on the use of a supplemental statement of the 
case to announce a decision after the readjudication of a 
claim.  This true even if a supplemental statement of the 
case stated that it is not a decision on the appeal because 
it contains changes or additions to the original statement 
of the case or prior supplemental statement of the case and 
advises that additional evidence or information can be 
submitted or the matter would be returned to the Board and 
may provide the reasoning for denial of a benefit.  So, 
taken in context, a supplemental statement of the case cover 
letter is not a description of the supplemental statement of 
the case as a "nonadjudicative" decision but simply notice 
that the supplemental statement of the case is not the final 
decision on an appeal.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, No. 
07-7130, slip op. (Fed. Cir. September 17, 2007) (holding 
"We discern no error in the Veteran Court's conclusion that 
the supplemental statement of the case served as a 
readjudication decision"); see also Prickett, 20 Vet. 
App. at 377-78.  

A review of the record shows the veteran was provided with 
VCAA notice after the initial adjudication by letter, dated 
in July 2004.  The veteran was notified of the evidence 
needed to substantiate a claim of service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  

Although the July 2004 VCAA notification letter did not 
specify what type of evidence to submit, i.e., new and 
material evidence, in order to reopen the claim.  Both the 
veteran and his attorney were well aware of this since this 
matter was previously addressed in the July 2003 and April 
2004 Board decisions.  

By virtue of the July 2003 and April 2004 Board decisions, 
the veteran was also informed of the reason for the prior 
denial of his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  

The RO, however, cured the procedural defect because the 
veteran, as well as his attorney, have had a meaningful 
opportunity to participate effectively in the processing of 
his claim because he has had the opportunity to submit 
additional argument, which he did, and evidence, and to 
address the issues at a hearing but he declined his 
opportunity to testify at a hearing.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

Here, the claimant was notified of the law and regulations 
governing effective dates and rating service-connected 
disorders by letter of March 2006.  A determination, however, 
on the degree of disability or the effective date can not be 
made unless service connection is granted and as no such 
determination of service connection has been made, there can 
be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473; aff'd Hartman v. Nicholson, --- 
F.3d ----, 2007 WL 1016989 (C.A. Fed. 2007).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  

The veteran was afforded the opportunity to testify at a 
hearing but he declined to do so.  

The RO has obtained the veteran's service medical records.  
The veteran has submitted private medical treatment records.  
Social Security Administration records have also been 
obtained.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  38 C.F.R. § 3.159(c)(4)(iii), and that is not the 
case here.  

In October 1991 the veteran requested that a search be made 
for an Incident Report verifying his skunk spray 
contamination.  The veteran, however, concedes that he never 
sought treatment for his alleged inservice exposure to skunk 
spray and offers virtually nothing that would suggest that an 
Incident Report would have been created concerning such a 
minor event.  Accordingly, the RO's not having conducted such 
a search in no way prejudices the veteran.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Procedural and Factual Background 

The service medical records show that the veteran was 185 
pounds on entry into service.  His personnel records show 
that he was counseled repeatedly during basic training for 
poor performance.  Following a mental health evaluation he 
was suspended from training due to his inability to adjust 
emotionally to the military environment.  A physical profile 
noted that behavior and attitudinal problems rendered him 
incapable of successfully coping with the emotional stress of 
military training.  A report of psychiatric evaluation in 
February 1981 noted that there was no psychiatric disease, 
disorder, or defect which warranted disposition through 
medical channels.  Shortly thereafter, he was separated from 
the service.  

Included with the service medical records is a National 
Poison Center Information card detailing the effects of skunk 
spray contamination.

The veteran's initial claim was received in March 1991 and a 
May 1991 RO denial was appealed to the Board which denied the 
claim.  The Board found that the veteran testified at a 
December 1991 RO hearing that due to being near skunk spray 
he had rapidly gained weight.  He denied receiving any 
treatment for this exposure.  He stated that he had weighed 
160 lbs. prior to service and weighed between 180 and 230 
lbs. after the skunk spray incident.  The record contained 
information on the damaging effects of skunk spray, mainly 
skin and eye irritation.  It was found that the veteran had 
not provided any medical evidence to support his argument 
that being near skunk spray caused weight gain.  Moreover, 
the record showed that he actually weighed 185 lbs. at 
service entrance examination in December 1980.  It was 
determined that the allegations of sudden weight gain 
following the skunk spray incident was not credible.  Also, a 
weight gain by itself was not a disability for which 
compensation could be pain.  

On file at the time of the Board decision were clinical 
records in 1986 and 1987 from Dr. Somen, a psychiatrist, 
reflecting psychiatric treatment and symptoms of a psychosis 
and indications of either a schizotypal or paranoid 
personality disorder.  In November 1986 the diagnosis was a 
schizoaffective disorder.  On psychological testing in 
December 1986 he denied a prior history of outpatient 
counseling or psychiatric hospitalization.  He denied drug 
and alcohol abuse but this report appeared to be highly 
questionable.  He had difficulty answering questions in a 
direct fashion.  As an example of his incoherence it was 
noted that he stated that he had gained 70 lbs. in three days 
because a drop of skunk oil had been mixed into water.  

The veteran applied to reopen the claim in April 1999.  

In a July 1999 statement the veteran reported that he had 
weighed 190 lbs. when he entered service and that upon 
returning home he weighed 230 lbs.  

On VA psychiatric examination in August 1999 the veteran 
reported that within three days of service induction there 
was an accident in which another soldier was sprayed by a 
skunk and that person by accident sprayed the veteran.  
Thereafter, he stated, within two days his weight had risen 
from his service-induction weight of 155 lbs. to 190 lbs. and 
after another two days his weight was 230 lbs.  The examiner 
noted that this was rather strange but that the veteran 
insisted that it was true.  The veteran stated that because 
of his weight gain he was so impaired that he could not 
physically keep up with the other recruits and, so, was 
harassed and forced to perform.  He reported that after 
service discharge he had gone to several physicians to find 
out what had happened to him but none could give him an 
explanation.  The diagnosis was that there was no psychiatric 
disease.  

In September 1999 a friend of the veteran stated that the 
veteran was of average weight prior to service but when he 
came home he was a lot larger in girth.  

The veteran was notified in January 2000 of a rating decision 
that month which denied reopening of the claim for service 
connection for excessive weight gain due to skunk 
contamination.  He was notified of his appellate rights but 
did not initiate an appeal by filing a notice of 
disagreement.  

Current Claim

The veteran filed his current claim to reopen in July 2001.  

A claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  

As the claim to reopen was filed in July 2000, the regulatory 
definition in effect prior to the revision of 38 C.F.R. 
§ 3.156 applies.  

New and material evidence means evidence not previously  
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be  considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  

For purpose of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

Additional Evidence

The additional evidence presented includes a July 2000 letter 
from Dr. D. Tihansky, a former research manager at the U.S. 
Environmental Protection Agency who knew the veteran and his 
family personally.  When he had seen the veteran in 1980, the 
veteran was thin but when he saw him again in 1982, Dr. 
Tihansky was surprised by how much weight the veteran had 
gained.  The veteran stated that he had been exposed to skunk 
fumes during military service.  Dr. Tihansky reported that he 
was not acquainted with any neurotoxic or psychological 
effects of certain animal discharges, e.g., from skunks but 
he did know that some people had peculiar or rare reactions 
to environmental chemicals but that such a reaction should be 
investigated by a qualified animal or psychological expert to 
include a thorough analysis of the medical literature. 

In July 2002 J. Lapcevic, D.O., of the Center for 
Comprehensive Medicine noted that the veteran related a 
history of inservice exposure to skunk spray, with the 
subsequent development of psychiatric symptoms.  Thereafter, 
the veteran had developed a focus on the possibility of 
having been exposed to leptospirosis which Dr. Lapcevic felt 
was entirely possible since leptospirosis could be present in 
the urine of wild animals for months.  Psychiatric diagnoses 
were reported as well as venous stasis of the lower legs.  

In September 2002 R. Zedek, M.D., stated that the veteran was 
currently being treated for psychiatric disability associated 
with an incident which the veteran alleged occurred during 
service.  He requested that further investigation be made 
into these allegations to assist in the veteran's recovery 
and treatment.  

In September 2002, the veteran submitted several duplicate 
copies of his service records.  He also submitted articles on 
skunks, leptospirsos, and rabies. 

Records of Dr. Zedek reflect psychiatric treatment from 2002 
to 2004.  In August 2002 it was noted that the veteran felt 
that he had gotten leptospirosis from his inservice skunk 
spray contamination.  

On VA psychiatric examination in June 2005 the veteran 
reported that his inservice skunk spray contamination had 
devastated his life and his ability to function and he felt 
that he might have contracted leptospirosis, although an 
anti-body test for leptospirosis had been negative.  The 
examiner noted that the veteran was not able to correctly 
interpret life going on around him and gave as an example the 
veteran's incorrect interpretation of what had been meant 
when during service someone had yelled to stay away from the 
man who had been sprayed by a skunk.  The veteran had 
interpreted this to mean that there was a great deal of 
danger being around the person who had been sprayed by the 
skunk rather than to stay away so that no one would get the 
smell of the skunk on him.  The same was true of most of the 
things that had occurred during military service.  The 
diagnoses include his being overweight.  

A January 2006 notation in the file indicates that no 
treatment records were found at the Las Vegas VA outpatient 
treatment clinic.  

The veteran has submitted duplicate service medical records 
and a duplicate of the November 198 statement from Dr. Somen.  

In a July 2006 report of a psychiatric evaluation by Dr. 
Horne it was stated that it was now clear that the veteran 
had paranoid and somatic delusions regarding the incident 
relating to his skunk spray contamination.  It was 
specifically stated that the veteran was not "faking" when 
he described the incident with the skunk but, rather, he 
believed it although it was a delusion, "a fixed false 
belief" that could not be changed by reason or logic.  
Another related somatic delusion was that he had gained 60 
lbs. in 2 days.  

Records of the veteran's award of Social Security benefits 
reflect, primarily, evaluation and treatment for psychiatric 
disability.  A July 1997 treatment record reflects that he 
again related having had a weight gain from 155 lbs. to 230 
lbs. during service which he stated had created problems for 
him both physically and mentally.  In a report of a May 1999 
psychological evaluation by B. Tollefson, Ph.D., it was noted 
that the veteran had some unusual thinking, stating that 
during service he had been affected by the physical presence 
of skunk perfume.  On mental status examination it appeared 
that he possibly had some somatic delusion in believing that 
skunk oil spray had caused him to gain 70 lbs. in 1981.  

Analysis 

As service connection for excessive weight gain due to skunk 
spray contaminant has been previously denied, the Board must 
determine whether new and material evidence has been 
submitted to reopen the claim, and what the RO determined in 
this regard is irrelevant.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001). 

The July 2000 letter from Dr. D. Tihansky confirms that the 
veteran had gained weight when compared to his weight prior 
to service but does not indicate that the weight gain 
occurred during service, as the veteran has again repeatedly 
reported.  Dr. Tihansky had no opinion as to the effect of 
any skunk spray and only suggested that the matter be 
investigated, apparently suggesting that the veteran be 
afforded a VA examination for that purpose.  As noted, 
however, a VA nexus examination can only be properly 
conducted after reopening of the claim by presentation of new 
and material evidence, and not in order to obtain or 
constitute new and material evidence for the purpose of 
reopening.  

The July 2002 report from J. Lapcevic, D.O. and the records 
from Dr. Zedek raise the possibility that the veteran may 
have been exposed to an infectious agent as a result of 
exposure to skunk spray fumes.  Information, however, 
obtained on VA psychiatric examination indicates that this 
has been ruled out since an anti-body test was negative.  
Also, Dr. Zedek's September 2002 statement suggesting further 
investigation into the inservice skunk spray exposure was 
related for the purpose of treatment of the veteran's 
psychiatric disability and did not relate to the matter of 
any alleged weight gain.  

None of these records reflect a medical opinion that there 
exists a causal connection between any inservice weight gain, 
which is also not established by the additional evidence even 
when viewed together with the old evidence, and any inservice 
exposure to skunk spray.  

Rather, the additional evidence which is relevant suggests 
only that the veteran had a delusion or somatic delusion 
concerning a connection between this inservice incident and a 
weight gain.  Indeed, the private psychological testing in 
May 1999 by B. Tollefson, Ph.D., specifically stated that it 
appeared that the veteran's belief of weight gain due to 
skunk oil spray was possibly a somatic delusion.  

Accordingly, the Board concludes that the additional evidence 
is either cumulative or redundant of evidence previously 
considered or irrelevant to the claim of service connection 
for excessive weight gain due to skunk contamination and that 
the additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

For these reasons, the additional evidence is not new and 
material, and the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b). 


ORDER

The application to reopen a claim of entitlement to service 
connection for excessive weight gain due to skunk spray 
contamination is denied.  


REMAND

Because the Board concludes that the correspondence from the 
veteran's attorney in March 2007 constitutes a notice of 
disagreement to the November 2006 assignment of an initial 
noncompensable rating for the service-connected adjustment 
disorder with anxiety, a statement of the case must be issued 
on that claim.  

Where a claimant has submitted a timely notice of 
disagreement as to an issue or issues, but a statement of the 
case with respect to the issue has not been furnished, the 
Board must remand, rather than refer, the issue for the RO to 
issue a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  

The veteran was notified of the denial of the claim for 
service connection for paranoid schizophrenia by RO letter of 
June 13, 2007.  He has filed a notice of disagreement and a 
statement of the case has been issued.  He and his attorney 
have until one year after the June 13, 2007, notification 
within which to perfect an appeal as to the claim for service 
connection for paranoid schizophrenia.  

Because the adjudication of the claim for an initial 
compensable rating for adjustment disorder with anxiety, and 
the possible perfection of an appeal of the issue of service 
connection for paranoid schizophrenia, could have an impact 
on the claim for a total rating based on individual 
unemployability due to service-connected disability, the 
matters are inextricably intertwined.  

So, the Board is deferring adjudication of the claim for a 
total rating based on individual unemployability due to 
service-connected disability because of these pending claims.  

Accordingly, the case is REMANDED for the following action. 

1.  Issue a statement of the case on the 
claim for an initial compensable rating 
for adjustment disorder with anxiety.  
After the statement of the case is 
issued, the veteran must timely perfect 
an appeal of the claim in order to 
perfect the appeal.  

2.  If there is a change in the rating 
assigned for the service connection 
adjustment disorder with anxiety or if 
service connection is granted for 
paranoid schizophrenia, the claim for a 
total rating based on individual 
unemployability due to service-connected 
disability should be readjudicated.  

Whether or not the veteran perfects an 
appeal as to the issue of service 
connection for paranoid schizophrenia or 
there is any change in the rating for the 
service-connected adjustment disorder 
with anxiety, the claim for a total 
rating based on individual 
unemployability due to service-connected 
disability must be returned to the Board 
if it remains denied.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


